DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 42 is objected to because of the following informalities:  lines 1-2 should be amended to read: “…delivery port is in communication….”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 38 sets forth: “…wherein a portion of the catheter surrounded by the frame”, however, neither claim 35 nor claim 36, from which claim 38 depends, set forth a portion of the catheter which is surrounded by the frame. As such it is unclear what portion of the catheter is being further limited and how it interacts with the frame.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0283360) in view of Konstantino et al. (US 2012/0059401).
Regarding claim 63, Kelly discloses (Figure 1A) an apparatus, comprising: a balloon (106); an occlusion balloon (104) arranged adjacent to the proximal end, wherein the occlusion balloon and the balloon are configured to be in fluid communication with a balloon inflation port (102; paragraph [0018]); and one or more drug delivery ducts (146) disposed between the occlusion balloon and the balloon (Figure 1A). Kelly fails to explicitly disclose the frame as claimed. 
Konstantino et al. (henceforth Konstantino) teaches (Figure 2A) a frame (14) for a balloon catheter comprising a plurality of struts (16, 18) extending between a first end (proximal end) and a second end (distal end) and a balloon (12) positioned within the frame when in an expanded condition the balloon expands through and axially outward from the frame through a plurality of openings (areas between rings 18 and axial struts 16) thereby defining a plurality of grooves (see depression areas 20 and 22 which are “grooves” defined by the balloon wall extending around the struts as depicted in Figure 2B2; paragraph [0032]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kelly by adding the frame of Konstantino so as to allow for controlled inflation of the balloon member within a target space so as to minimize over-expansion during a procedure as taught by Konstantino (paragraph [0030]).
Allowable Subject Matter
Claims 35-37, 39-41, 43-62, and 64-68 are allowed.
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 42 would be allowable if amended to correct the minor informality in the claim structure as set forth above.
The following is an examiner’s statement of reasons for allowance: the prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of claims 35 or 60. The closest prior art is considered to be Konstantino which teaches a cage for a balloon catheter which allows for a balloon to expand beyond the cage thereby forming a plurality of grooves. Konstantino fails to disclose holes in the frame or capillary action material as well as an infusion hub having a reservoir arranged on the frame. Such a configuration is not known from the prior art and it would not be obvious to modify the expansion frame of Konstantino to comprise fluid delivery means as claimed. For at least this reason the claims are considered allowable over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783